813 S.W.2d 154 (1991)
Wayne T. NANCE, II, Petitioner,
v.
RESOLUTION TRUST CORPORATION, as Receiver of Alamo Savings Association of Texas and as Receiver for Alamo Federal Savings Association of Texas, Respondent.
No. D-0270.
Supreme Court of Texas.
June 5, 1991.
Rehearing Overruled September 5, 1991.
Jonathan Yedor, San Antonio, for petitioner.
Thomas Black, L. Eric Friedland, John E. Clark, Joseph Casseb, San Antonio, for respondent.
PER CURIAM.
This court's order of November 7, 1990 granting Wayne T. Nance, II's application for writ of error is withdrawn as the application was improvidently granted. However, a majority of the court expressly disapproves the court of appeals' discussion of reliance damages and conclusion that the damages in this case cannot be justified as reliance damages. 803 S.W.2d 323. Wayne T. Nance, II's application for writ of error is denied.